DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a fiber reinforced plastic” is indefinite.  It is unclear to the Examiner whether the fiber reinforced plastic of claim 2 is intended to be the same or different from the fiber reinforced plastic recited in claim 10 from which it now depends.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of US Patent 4266634 to Hishida and DE-202016103195 (DE’195).
Re: claims 1 and 12.  Mulhern shows in figures 1 and 2 a brake drum for a drum brake comprising: a cylindrical casing, as labeled, and a carrier pot, as labeled, that axially adjoins the cylindrical casing, the carrier pot including a hub ring portion shown in the area of elements 4 and 5 configured to fix to a wheel hub, wherein the brake drum, which is formed in one piece, is formed from a material





[AltContent: textbox (Cylindrical casing)][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image1.png
    142
    490
    media_image1.png
    Greyscale

[AltContent: textbox (Carrier pot)]

wherein a cylindrical friction ring 7, 12 is arranged on an inside of the labeled cylindrical casing, the friction ring comprising metallic or ceramic components or particularly metallic component 12 as described on pg. 1 right col. lines 1-2.
	Mulhern describes the brake drum as a composite brake drum but is silent with regards to the brake drum being formed from a fiber reinforced plastic.
	Hishida teaches in col. 1 lines 47-48 the use of a brake drum being made from a fiber reinforced plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite construction of the brake drum of Mulhern to have been made entirely of fiber reinforced plastic, in view of the teachings of Hishida, in order to provide a reduced weight brake component that is capable of elastic deformation. 
Mulhern, as modified, is silent with regards to the brake drum being made entirely from the fiber reinforced plastic.
DE’195 teaches at the end of the paragraph starting “Here, the vehicle component consists at least partially of a fiber-reinforced plastic” the use of a vehicle component consisting entirely of fiber-reinforced plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake drum of Mulhern, as modified, to have been made entirely of fiber-reinforced plastic, in view of the teachings DE’195, in order to provide a drum that has improved weight reduction and relatively greater stability compared to a metal counterpart, and elastic deformation capacity throughout all portions of the drum to achieve a cost savings and to improve the life of the component. With regards to claim 12, Mulhern also shows at least one brake shoe 9 displaceably arranged in or on the brake drum, the at least one brake shoe configured to be pressed against the brake drum in order to perform a braking operation. With regards to claim 18, with the drum being made entirely of a fiber reinforced plastic, in view of the teachings of DE’195, at least one supporting fiber of the fiber reinforced material extends through the curved transition from the cylindrical casing the carrier pot since they are all portions of the entirety of the drum brake component.

	Re: claim 6.  Mulhern, as modified, teaches in figure 2 of Mulhern the limitation wherein the brake drum comprises at least one radially inner area of the carrier pot shown surrounding element 5 and at least one radially outer area of the carrier pot shown between elements 3 and 6, wherein the radially inner area is arranged axially offset in relation to the radially outer area as shown, wherein the carrier pot comprises a transition 3 between the radially inner area and the radially outer area, and wherein the transition comprises a curvature as shown.
Re: claims  9 and 16.  Mulhern, as modified, teaches in figure 2 of Mulhern the limitation wherein the friction ring 7, 12 is at least partially enclosed by the material of the brake drum such that the friction ring is partially embedded in the material of the brake drum as shown. 
	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of US Patent 4266634 to Hishida and DE-202016103195 (DE’195) as applied above, and further in view of DE-102009017295 (DE’295).
DE’295 teaches in figures 2a and 2b the use of a one or more supporting fibers 4 (which is described in the abstract as being made of fiber reinforced plastic) extending in conformity with a load path.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the drum of Mulhern, as modified, to have included one or more supporting fibers extending in conformity with a load path, in view of the teachings of DE’295, in order to provide a means of reinforcing the drum in the load path to provide added stability to help prevent premature wear or breakage.
Claims 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of Hishida and DE-202016103195 (DE’195) as applied above, and further in view of DE-19858317 (DE’317).
Mulhern, as modified, is silent with regards to the radius of curvature being at least the recited amount.
DE’317 teaches in the section starting “The curvature of the transition area 5” the use of a brake drum having a radius of curvature in the range of 6 to 7.5mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the radius of curvature of the transition of Mulhern, as modified, to have been at least 2mm or at least 6mm, in view of the teachings of DE’317, in order to provide a radius that is large enough such that it does not result in a sharp transition or notch effect that can reduce the service life of the drum. 
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011772 to Mulhern in view of Hishida and DE’195 as applied above, and further in view of US Patent Application 2006/0278484 to Antolovic.
Mulhern, as modified, is silent with regards to the drum brake specifically being a drum brake of a motor vehicle.
Antolovic teaches in the abstract the use of a drum brake specifically being a drum brake of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the drum brake of Mulhern, as modified, to have been a drum brake of a motor vehicle, in view of the teachings of Antolovic, in order to provide a means of effectively decelerating a vehicle to improve the safety of its passengers.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 are allowed.

Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive.  Applicant argued that using an elastic fiber-reinforced plastic connection such as the DE’195 connection would necessarily cause failure of the brake drum of Mulhern due to increased elasticity.  Examiner disagrees.  The Hishida reference teaches that is old and well-known that brake drums, in particular, can be made of a fiber reinforced plastic in order to provide a material capable of elastic deformation.  A brake component that is capable of some level of deformation is advantageous in helping to prevent premature breakage under excessive forces.  DE’195 is used solely to teach that the brake drum of Mulhern, as modified, is made entirely of the fiber reinforced plastic.  The rejection of claim 18 using the DE’295 reference has been withdrawn in light of the English human translation of DE’295 that has been included on the PTO-892 form. 
   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
November 5, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657